Name: 97/312/EC: Commission Decision of 12 May 1997 approving the measures to be implemented as regards bovine spongiform encephalopathy in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  agricultural policy
 Date Published: 1997-05-24

 Avis juridique important|31997D031297/312/EC: Commission Decision of 12 May 1997 approving the measures to be implemented as regards bovine spongiform encephalopathy in Ireland Official Journal L 133 , 24/05/1997 P. 0038 - 0039COMMISSION DECISION of 12 May 1997 approving the measures to be implemented as regards bovine spongiform encephalopathy in Ireland (97/312/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof,Whereas according to the second subparagraph of Article 9 (1) of Directive 89/662/EEC and the second subparagraph of Article 10 (1) of Directive 90/425/EEC, the Member State of origin shall implement on its territory the appropriate measures to prevent all situations which may constitute a serious hazard to animals or to human health;Whereas, to protect animal and human health in the Community, the Commission adopted Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (4), as last amended by Decision 95/287/EC (5), Decision 92/290/EEC of 14 May 1992 concerning certain protection measures relating to bovine embryos in respect of bovine spongiform encephalopathy (BSE) in the United Kingdom (6), as amended by the Act of Accession of Austria, Finland and Sweden, Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (7), as amended by Decision 95/60/EC (8), Decision 94/382/EC of 27 June 1994 on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents (9), as amended by Decision 95/29/EC (10), Decision 96/239/EC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (11), as amended by Decision 96/362/EC (12) and Decision 96/449/EC of 18 July 1996 on the approval of alternative heat treatment systems for processing animal waste with a view to the inactivation of spongiform encephalopathy agents (13);Whereas upon the publication in March 1996 of new information on certain cases of Creutzfeldt-Jakob Disease where the link to BSE could not be ruled out, Community institutions have recognized that decisive action must be taken in order to control and finally eradicate BSE;Whereas Ireland has had cases of BSE in its native cattle;Whereas in order to control BSE, Decision 96/449/EC will require from 1 April 1997 that animal waste is processed in a system which achieves a minimum of 133 °C at 3 bars for 20 minutes; whereas in addition the Scientific Veterinary Committee has recommended that specified risk material (SRM), which are defined as:(a) the skull, including the brain and eyes but excluding the tongue, and spinal cord of:- bovine animals aged over 12 months,- ovine and caprine animals aged over 12 months or which have a permanent incisor tooth erupted through the gum;(b) the spleen of animals of the ovine and caprine species;should be excluded from the food and feed chains;Whereas, in November 1996, Ireland presented to the Commission a plan laying down supplementary measures to control and eradicate BSE in Ireland, hereafter referred to as 'the plan`, whereas Ireland has, on 24 February 1997, presented an amended version of the plan;Whereas the principal elements of the plan are:(a) compulsory slaughter and destruction of suspect cases of BSE and, if confirmed, slaughter and destruction of all animals in herds where cases of BSE have occurred;(b) identification and slaughter of animals exposed to the same risks as the affected animals;(c) measures to exclude SRM from the food and feed chains;(d) prohibition on the use of meat-and-bone meal containing SRM and recall of existing stocks.Whereas a programme to control BSE and reduce the number of future cases should concentrate on removal of animals most likely to have been exposed to infected meat-and-bone meal in accordance with the principle laid down in point 6 of the conclusions of the Council meeting on 1 to 3 April 1996;Whereas the Council concluded that such an option should be open to Member States other than the United Kingdom on a case-by-case basis;Whereas the Irish authorities will carry out a full epidemiological inquiry on each case of BSE in order to identify other animals likely to have been exposed to infected meat-and-bone meal and will slaughter such animals and destroy the carcases; this inquiry will include animals which may have been moved to other holdings;Whereas consequently the Commission can accept that the Irish programme for the eradication of BSE can be financed with a Community contribution on the basis of the same principles and in accordance with the same procedure as laid down in points 8 and 9 of the conclusions of the Council meeting of 1 to 3 April 1996;Whereas the Commission, in accordance with point 9 of those Council conclusions, has adopted Commission Regulation (EC) No 716/96 (14), as last amended by Regulation (EC) No 2423/96 (15) and Regulation (EC) No 717/96 (16) as amended by Regulation (EC) No 847/96 (17) in order to provide market support;Whereas a similar measure will be proposed for financial assistance to Ireland for the present plan;Whereas the plan presented on 13 November 1996, as amended on 24 February 1997, will contribute to a reduction in the number of BSE cases and increase the controls relating to the disease, and it should therefore be approved;Whereas the Commission should carry out Community inspections in Ireland to verify the application of the measures provided for in this Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The plan regarding bovine spongiform encephalopathy presented in November 1996 as amended on 24 February 1997 by Ireland is hereby approved.Article 2 Ireland shall bring into force by 1 May 1997 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3 1. Ireland will notify the Commission of any intentions to modify the plan referred to in Article 1.2. This Decision shall be re-examined as soon as possible following a notification as provided for in paragraph 1.Article 4 The Commission shall carry out Community inspections on the spot in Ireland to verify the effective implementation of the plan.Article 5 This Decision is addressed to the Member States.Done at Brussels, 12 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 194, 29. 7. 1994, p. 96.(5) OJ No L 181, 1. 8. 1995, p. 40.(6) OJ No L 152, 4. 6. 1992, p. 37.(7) OJ No L 172, 7. 7. 1994, p. 23.(8) OJ No L 55, 11. 3. 1995, p. 43.(9) OJ No L 172, 7. 7. 1994, p. 25.(10) OJ No L 38, 18. 2. 1995, p. 17.(11) OJ No L 78, 28. 3. 1996, p. 47.(12) OJ No L 139, 12. 6. 1996, p. 17.(13) OJ No L 184, 24. 7. 1996, p. 43.(14) OJ No L 99, 20. 4. 1996, p. 14.(15) OJ No L 329, 19. 12. 1996, p. 43.(16) OJ No L 99, 20. 4. 1996, p. 16.(17) OJ No L 114, 8. 5. 1996, p. 18.